Citation Nr: 0212884	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to December 31, 1996, 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted 
the veteran's claim for an award of TDIU benefits, effective 
from December 31, 1996.  The veteran disagreed with the 
assigned effective date for that award.  By a decision issued 
in September 2000, the Board remanded the claim for further 
development.  The claim now returns to the Board for further 
appellant review.

By a rating decision issued to the veteran in January 1996, 
the RO determined that the veteran's PTSD was 30 percent 
disabling (following hospitalization, for which a temporary 
total (100 percent) evaluation was granted from September 20, 
1995 to December 31, 1995).  In December 1996, before this 
rating determination became final, the veteran submitted a 
claim for TDIU.  The Board notes that a claim for TDIU 
implies a claim for an increased evaluation for each service-
connected disability, and, therefore, in this case, implied 
disagreement with the 30 percent evaluation assigned for PTSD 
in the January 1996 decision.  Because the veteran has 
submitted a timely notice of disagreement, appropriate 
action, including issuance of a statement of the case, is 
necessary with regard to the claim for an increased 
evaluation in excess of 30 percent for PTSD (for the period 
from the termination of the total temporary evaluation, 
December 31, 1995, until assignment of a 70 percent 
evaluation, effective December 31, 1996).  See 38 C.F.R. 
§ 19.26 (2001); Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's representative argued, in the March 1999 
substantive appeal, that the veteran's report of VA 
hospitalization, and the treatment notes thereafter, 
constituted informal claims for increased ratings for the 
service-connected disabilities treated.  The Board notes that 
the discharge summary of the September 1995 to December 1995 
VA hospitalization reflects treatment for the veteran's 
gastrointestinal disability and his spinal disabilities, as 
well as treatment for PTSD.  The RO has not had an 
opportunity to address this contention.  The contention that 
VA treatment records constituted informal claims for 
increased evaluations, and that the claim for TDIU submitted 
in December 1996 constituted the formal claim within one year 
following the informal claims, is REFERRED to the RO for any 
necessary action.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for PTSD, 
spastic colitis, cervical spine injury with cervical 
myelopathy, lumbar spine strain with degenerative changes, 
and residuals, shell fragment wound, right posterior thigh.  

2.  The combination of the veteran's service-connected PTSD 
together with his spinal disabilities precluded him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience from January 1, 
1996.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met 
effective January 1, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the medical evidence, if reviewed, 
would show that he was unemployable due to his service-
connected disabilities prior to December 31, 1996.  
Historically, the veteran, who sustained shell fragment 
wounds in service and was awarded a Purple Heart, was awarded 
service connection for a shell fragment wound, right lower 
posterior thigh, low back strain, and spastic colitis, soon 
after service discharge, and the awards for these 
disabilities have been in effect for nearly 30 years.  In 
1981, service connection for an anxiety neurosis was granted.  
The veteran has also been granted service connection for 
residuals of an injury to the cervical spine.  By a rating 
decision issued in January 1996, the veteran's service 
connected anxiety neurosis was recharacterized as PTSD, and 
the 30 percent evaluation in effect for anxiety neurosis was 
continued.  A temporary total evaluation was granted from 
October through the end of December 1995 because the veteran 
was hospitalized for treatment of PTSD.

In 1995, the veteran, who had been living in a VA 
domiciliary, was approved for admission to a 3-month PTSD 
rehabilitation program.  He was admitted to that program in 
September 1995 and discharged in late December 1995.  During 
that hospitalization, the veteran was found to be severely 
occupationally and socially impaired by his service-connected 
disabilities, although the Global Assessment of Functioning 
(GAF) score assigned at the time of formal VA examination 
during the inpatient rehabilitation program was 60.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), of the American 
Psychiatric Association, a GAF score of 51 to 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

During the veteran's rehabilitation hospitalization, he was 
also treated for his service-connected cervical disability.  
An electromyogram (EMG) of the right upper extremity was 
conducted in October 1995 because of the veteran's complaints 
of increased right arm weakness, numbness, and tingling.  The 
veteran was also treated for complaints of lumbosacral pain 
and for chronic pain syndrome.  The veteran also reported 
gastrointestinal complaints, which, after evaluation, were 
found to be primarily due to duodenal ulcers and gastric 
symptoms, for which service connection has not been awarded, 
rather than for the veteran's service-connected spastic colon 
or irritable bowel syndrome. 

In late December 1995, the veteran was discharged to PTSD 
Residential Rehabilitation Program transitional housing, 
where his progress was monitored weekly by a VA treatment 
provider for several months.  In early January 1996, 
assessments of the veteran's transition to the group home in 
which he was living, with three other veterans, reflected 
that things were "going well" in the house.  However, in late 
January 1996, the veteran was late for the weekly house 
meeting.  Although he appeared to be doing well, a "careless 
attitude" was noted.  The veteran had failed to contact the 
Vet Center to follow through on his treatment plans there.  
Lack of follow-through on treatment plans was thereafter 
again noted in subsequent weeks.  

About two months after discharge from the rehabilitation 
program, the veteran's obsessive symptoms of excessive 
showering, washing, and laundering individual items of 
clothing, began causing difficulty with his roommates, and 
required additional psychiatric intervention, including 
additional medications.  The veteran reported that, when he 
sweated or came in contact with any substance that got on his 
clothes, he experienced an immediate need to shower and wash 
the soiled articles.  He attributed this to his experiences 
as a "dust-off" pilot, when he had to worry about exposure to 
chemicals and blood.  It was noted that the veteran's sleep 
was disturbed and the obsessive-compulsive symptoms were 
worse at night.  His mood was depressed although his affect 
was "bright."  The veteran commented that smells really 
bothered him and pointed out areas on his shirt that he felt 
required additional cleaning; the provider's notes imply that 
the shirt appeared clean.

March and April 1996 VA outpatient treatment notes also 
reflect that the veteran complained of pain.  Chronic pain 
syndrome with some increased symptomatology was noted.  
Clinical records through December 31, 1996 reflect that the 
veteran continued to seek treatment for back and neck pain, 
and used a cane when walking.  

The clinical records reflect that the veteran continued to 
attend VA group or individual therapy sessions at least twice 
monthly through May 1997; he also may have attended meetings 
or obtained other therapy at the Vet Center. 

On VA examination conducted in May 1997, a GAF score of 41 
was assigned, and the examiner concluded that the veteran had 
serious impairment in occupational, emotional, and social 
functioning.  A GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See DSM-IV.  The examiner did not, however, 
provide an estimated GAF score for the veteran's functioning 
in the prior year.  

Analysis

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a).  A claim for TDIU 
is, in essence, a claim for increased compensation for 
service-connected disability. 

The veteran's representative contends that the report of the 
veteran's hospitalization should be considered an informal 
claim for TDIU.  In this case, where the veteran submitted a 
formal claim for temporary total benefits under 38 C.F.R. 
§ 4.29 during the hospitalization, and where the veteran was 
treated for several service-connected disabilities during the 
hospitalization, and where the veteran required weekly or 
more frequent VA monitoring and treatment following the 
hospital discharge, the Board agrees that the report of that 
hospitalization, together with the records of outpatient 
treatment thereafter, constituted an informal claim for 
unemployability.  38 C.F.R. § 3.157.

Where VA did not forward to the claimant a formal application 
form once his informal claim had been received, the Court of 
Appeals for Veterans Claims determined that the date on which 
the informal claim was received must be accepted as the date 
of the claim for purposes of determining an effective date.  
See Quarles v. Derwinski, 3 Vet. App. 129 (1992); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  Thus, the Board finds 
that the date of receipt of the veteran's claim of 
entitlement to TDIU is January 1, 1996, the day following the 
last day of temporary total benefits following 
hospitalization.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, the 
veteran did not meet the criteria for schedular consideration 
for TDIU in January 1996, as the evaluation for PTSD was 30 
percent, and a 10 percent evaluation was in effect for each 
of the veteran's other service-connected disabilities, 
lumbosacral strain with degenerative changes, residual, 
injury to cervical spine with cervical myelopathy, shell 
fragment wound, right posterior thigh, and spastic colitis.  
The veteran's combined disability evaluation was 50 percent.  

Although the veteran's combined disability evaluation was 
less than 70 percent, and he did not have any single 
disability evaluated as 40 percent or more disabling, the 
Board must consider whether a total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), where a veteran 
is unemployable by reason of service-connected disabilities, 
but fails to meet the percentage standards in 38 C.F.R. 
§ 4.16(a).

It is noted that the record contains no clinical opinion 
specifying that the veteran was unemployable from the time of 
his discharge from VA hospitalization in December 1995 until 
May 1997.  The Board notes that the veteran appeared to have 
some improvement in his PTSD symptoms immediately following 
his VA hospitalization.  However, increased psychiatric 
symptoms, especially, obsessive washing and ritualistic 
behaviors, were noted within about two months after the 
veteran's discharge.  It is clear that these symptoms and 
behaviors had a significant impact on the veteran's 
interaction with his roommate and impaired his ability to 
adjust to transition housing, even though the veteran was 
being supported by weekly assessment and therapy.  The Board 
finds it significant that the veteran was not able to leave 
the transition housing during this time period, and that the 
treatment providers' documented treatment plans do not 
reflect that the veteran was considered able to leave the 
transition housing.  The medical evidence establishes that 
there was no stabilized period of employability.  

The Board also finds that the VA examiner's May 1997 medical 
opinion to the effect that the veteran was seriously impaired 
as to emotional, social, and occupational functioning as 
applicable during at least a portion of 1996, as there was no 
abrupt change in symptomatology at or prior to the time of 
the May 1997 VA examination.

The medical evidence also establishes that the veteran's 
orthopedic disabilities precluded prolonged periods of 
sitting, standing, walking, riding in a moving vehicle, 
walking up or down steps, among other activities, essentially 
precluded any occupational endeavor other than sedentary 
employment.  The veteran attended college for three years, 
but has never held a sedentary job.  He worked in state parks 
and in road building, but left those positions because of his 
service-connected spinal and orthopedic injuries.  He last 
worked as a clerk at a Seven-Eleven.  For many years, the 
veteran's ability to work was affected by use of alcohol, but 
the veteran has maintained sobriety since about 1994.  

The Board concludes that the combination of the veteran's 
psychiatric disability together with his orthopedic 
disabilities resulted in the veteran's inability to secure or 
follow substantially gainful employment due to service-
connected disabilities as of January 1, 1996, even though no 
single disability was severely disabling.  

The Board notes that, during the pendency of this appeal, the 
law governing adjudication of the veteran's claim changed 
with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The provisions of the VCAA redefine the 
obligations of VA with respect to the duty to assist 
claimants, and include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, as the decision above is 
favorable to the veteran, and further development of the 
claim or notification to the veteran regarding the change in 
law or regulations could not result in a more favorable 
outcome, further discussion of the VCAA or actions to comply 
with VCAA would not be of benefit to the veteran, and are not 
required.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).


ORDER

TDIU is granted from January 1, 1996, subject to laws and 
regulations governing awards of monetary benefits.  

REMAND

A rating decision in January 1996 denied an evaluation in 
excess of 30 percent for PTSD.  In December 1996, the veteran 
submitted a claim for TDIU, which may be interpreted as a 
timely notice of disagreement with the evaluation assigned 
for PTSD.  Issuance of a statement of the case is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that a claim for an increased schedular 
evaluation is not moot, even though a total disability 
evaluation based on unemployability has been awarded.  See 
Seals v. Brown, 8 Vet. App. 291 (1995).

Accordingly, the claim for an increased evaluation in excess 
of 30 percent for PTSD, prior to December 31, 1996, is hereby 
REMANDED to the RO for the following actions:

The RO should clarify with the veteran 
whether he wishes to pursue a claim of 
entitlement to an evaluation in excess of 
30 percent for PTSD prior to December 31, 
1996.  If so, the RO should take 
appropriate action, including issuance of 
a statement of the case, on the appeal 
initiated by the veteran from the January 
1996 rating decision which assigned a 30 
percent evaluation for PTSD.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



